Case 1:21-cv-00287-AJT-JFA Document 46 Filed 08/26/21 Page 1 of 1 PageID# 313




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Alexandria Division

LAMONTA GLADNEY,                    )
                                    )
                                    )
            Plaintiff,              )
                                    )
v.                                  )                Civil Action No. 1:21-cv-00287 (AJT/JFA)
                                    )
TYLER RYAN TIMBERLAKE,              )
                                    )
            Defendant.              )
____________________________________)

                                            ORDER

       Pending before the Court is Plaintiff’s Motion to Lift Partial Stay of Discovery [Doc. No.

39] (the “Motion”). Upon consideration of the Motion, the memoranda of law in support thereof

and in opposition thereto, the arguments of counsel, and for the reasons stated in open court

during the August 25, 2021 hearing, it is hereby

       ORDERED that Plaintiff’s Motion to Lift Partial Stay of Discovery [Doc. No. 39] be, and

the same hereby is, DENIED subject to further proceedings as outlined by the Court.

       The Clerk is directed to forward copies of this Order to all counsel of record.




August 26, 2021
Alexandria, Virginia
